MEMORANDUM **
Elroy Jay Weaselbear, Sr., appeals from the district court’s judgment and challenges the ten-year term of supervised release imposed following his guilty-plea conviction for incest, in violation of 18 U.S.C. § 1153(b) and Montana Code Annotated § 45-5-507(1). We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Weaselbear contends, and the government concedes, that the ten-year term of supervised release exceeds the statutory maximum. The maximum authorized term of supervised release for a Class A felony is five years. See 18 U.S.C. § 3588(b)(1). Accordingly, we vacate the term of supervised release and remand to the district court for the limited purpose of setting a new term within the statutorily permitted range. See United States v. Guzman-Bruno, 27 F.3d 420, 423 (9th Cir.1994).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.